944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Higinio Jose GUZMAN, Defendant-Appellant.
No. 91-7593.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 6, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CR-90-101-N)
Higinio Jose Guzman, appellant pro se.
Robert William Wiechering, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Higinio Jose Guzman appeals the district court's denial of his motion for correction or reduction of sentence under Fed.R.Crim.P. 35.*  Guzman contends that the 36-month sentence imposed after his conviction for conspiracy to possess and distribute marijuana was based on inaccuracies in the presentence report.


2
Our review of the record illustrates that Guzman's contentions are without merit.   The sentence imposed is well below the maximum term authorized by statute.  21 U.S.C. §§ 841, 846.   Furthermore the alleged inaccuracies in the presentence report simply do not exist.   We therefore affirm the district court's denial of Guzman's motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Because the drug offense for which Guzman was sentenced occurred prior to November 1, 1987, this case is controlled by former Rule 35